Order and judgment (one paper), Supreme Court, Nassau County (Alfred Robbins, J.), entered February 9, 1995, which, inter alia, granted intervenor Henny Sonnenburg’s motion for summary judgment on her claim for priority as to certain funds, unanimously affirmed, with costs.
The IAS Court properly determined that once intervenor Henny Sonnenburg paid off the debt owed to Midlantic Bank by her husband and his company, she became subrogated to the rights and priorities of the bank, from which she received a written assignment (see, Gerseta Corp. v Equitable Trust Co., 241 NY 418). Her claim was, therefore, entitled to priority over that of intervenor-appellant, since Midlantic Bank’s claim was *124perfected prior to that of intervenor-appellant, notwithstanding that the assignment of Midiantic’s rights to intervenorrespondent occurred last in this sequence of events. We have considered intervenor-appellant’s remaining arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Mazzarelli, JJ.